DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it recites “is disclosed”.  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
The claims are objected to because of the following informalities:  
Claims 2 and 10, since the claim language sets forth a Markush grouping (“selected from the group consisting of”), “and/or” should instead recite “and” to show that a plastic 
Claim 13, “claims” should instead read “claim”.  
Claim 14, “preceding” is unnecessary in the preamble of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6-11, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0290391, hereinafter Schmid.
Regarding claim 1, Schmid teaches a medical device (fluid delivery device 100) for transcutaneously inserting an insertable element into a body tissue (paragraph 50), wherein the medical device comprises: 
an insertable element (needle 174 and/or test strip 120), wherein the insertable element includes an in vivo distal end for subcutaneous insertion and at least one ex vivo proximal end (Figs. 1-6)
an insertion cannula (cannula 176) for subcutaneously inserting the insertable element (“both the introducer needle/trocar 174 and the cannula 176 are introduced (inserted) into the host…the transcutaneous access tool 172 may also be used to introduce a monitoring test strip subcutaneously,” paragraph 56), the insertion cannula having a lumen (lumen 175) which fully or partially is enclosed by a wall of the insertion cannula (Figs. 19-20), wherein the insertable element is received in the lumen (Fig. 18), wherein the insertion cannula is a pre-bended insertion cannula (Fig. 30); and 
wherein the medical device further comprises at least one patch configured to be mounted onto the skin of a user (Fig. 44) wherein the patch comprises a patch base (housing 104, Figs. 1-6) and an integrated insertion mechanism (transcutaneous access tool insertion mechanism 180, Figs. 7-10) for driving the insertion cannula from a storage position within the patch into an inserted position within the body tissue paragraph 57) on a curved insertion path (at least a portion of the insertion path from the storage position to the inserted position is curved, Figs. 1-6).  
Regarding claims 3 and 4, Schmid teaches the insertion cannula and the insertion path (the insertion path is interpreted as from the storage position within the patch to the inserted position within the body, as recited in claim 1) are bent such that they are partially shaped as a segment of a circle (a portion of the cannula and a portion of the insertion path are curved, Figs. 1-6, 30).
Regarding claim 6, Schmid teaches the integrated insertion mechanism comprises a drive unit configured to urge the insertion cannula in a direction of insertion (transcutaneous access tool insertion mechanism 180 includes spring-biased linkage mechanism 182, paragraph 57, Figs. 7-10).  
Regarding claim 7, Schmid teaches the integrated insertion mechanism is a linear sliding mechanism (“sliding members 184, 186 coupled to the needle/trocar 174 and cannula 176, respectively, for moving the needle/trocar 174 and cannula 176 in the insertion direction,” paragraph 57, Figs. 1-8).  
Regarding claim 8, Schmid teaches the medical device further comprises at least one element (sliding members 184, 186) connected or connectable to the patch base (sliding members are pre-connected, Figs. 1-8), wherein the integrated insertion mechanism is configured to be driven by a connecting force exerted when moving the element relative to the patch base (“sliding members 184, 186 coupled to the needle/trocar 174 and cannula 176, respectively, for moving the needle/trocar 174 and cannula 176 in the insertion direction,” paragraph 57, Figs. 1-8).  
Regarding claim 9, Schmid teaches the at least one element connected or connectable to the patch base comprises a linear sliding receptacle (“sliding members 284, 286 are slidably received in a frame 290,” paragraph 60) and the patch comprises a linear sliding guide rail (frame 290 and/or cam finger 292) or vice versa, wherein the linear sliding receptacle and the linear sliding guide rail in conjunction form a linear sliding connector configured for moving the element relative to the patch base (Figs. 7-10).
Regarding claim 10, Schmid teaches the at least one element connected or connectable to the patch base comprises a slider (sliding members 284, 286).
Regarding claim 11, Schmid teaches the at least one element connected or connectable to the patch base is configured to be brought from a standby position (Fig. 1, 7) into an actuated position (Fig. 3, 8), wherein the medical device is configured to insert the insertion cannula into the body tissue when the at least one element connected or connectable to the patch base is brought into the actuated position (Figs. 1-4, paragraphs 57-58).  
Regarding claim 15, Schmid teaches an analyte measurement device for detecting at least one analyte in a body fluid, the analyte measurement device comprising at least one medical device according to claim 1 (see rejection above), wherein the insertable element comprises an analyte sensor (test strip 120), for detecting the at least one analyte in the body fluid (paragraph 55), the analyte measurement device further having an evaluation device interacting with the analyte sensor (circuit board 101 and/or remote control device 900, paragraphs 79-83).  
Regarding claim 17, Schmid teaches a method for transcutaneously inserting an insertable element into a body tissue, wherein the method comprises: a) providing at least one medical device according to claim 1 (see rejection above), the medical device further including an electronics unit (circuit board 101 and/or remote control device 900); b) placing the patch base onto the skin (Fig. 44); and c) inserting the insertable element into the body tissue (Figs. 1-6, paragraph 57).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schmid in view of 2009/0062767, hereinafter Van Antwerp.
Examiner notes that the phrase “insertable element” is discussed in paragraphs 36 and 39 of Applicant’s specification such that “insertable element” may be embodied by a sensor (as used in both the 102 rejection above and the 103 rejections below), a cannula (used in the 103 rejections below), or any other insertable component (“an arbitrary element which may be configured to be at least partially insertable into another object,” paragraph 36; a needle thus embodies an insertable element as used in the 102 rejection above). Likewise “insertion cannula” is discussed in paragraphs 26-28 and is embodied by a slotted needle (as used in the 103 rejection of Schmid in view of Van Antwerp), a hollow needle (as 
Regarding claim 1, under a different interpretation of “insertable element” and “insertion cannula” from the above 35 USC 102 rejection, Schmid teaches a medical device (fluid delivery device 100) for transcutaneously inserting an insertable element into a body tissue (paragraph 50), wherein the medical device comprises: 
an insertable element (cannula 176 and/or test strip 120, 420), wherein the insertable element includes an in vivo distal end for subcutaneous insertion and at least one ex vivo proximal end (Figs. 1-6); 
an insertion cannula (needles 174 or 475) for subcutaneously inserting the insertable element (“both the introducer needle/trocar 174 and the cannula 176 are introduced (inserted) into the host…the transcutaneous access tool 172 may also be used to introduce a monitoring test strip subcutaneously,” paragraph 56), the insertion cannula is a pre-bended insertion cannula (Fig. 42); and 
wherein the medical device further comprises at least one patch configured to be mounted onto the skin of a user (Fig. 44) wherein the patch comprises a patch base (housing 104, Figs. 1-6) and an integrated insertion mechanism (transcutaneous access tool insertion mechanism 180, Figs. 7-10) for driving the insertion cannula from a storage position within the patch into an inserted position within the body tissue paragraph 57) on a curved insertion path (at least a portion of the insertion path from the storage position to the inserted position is curved, Figs. 1-6).  
Schmid teaches the insertion needle 174 can have a lumen fully or partially enclosed by a wall of the needle (Figs. 2, 4, 25, 42); however, Schmid teaches a needle internal to the insertable element (insertion cannula 176, Fig. 18) and does not teach the insertable element(s) are received in the lumen of the needle. Van Antwerp teaches an analogous art related to inserting a sensor and infusion cannula using insertion needles (Abstract). Van Antwerp teaches that an insertion needle, sensor, and cannula can be arranged in various ways: a dual lumen cannula that is received within the lumen of an external needle (Figs. 6A-6D), concentric cannulas with internal sensor and needle (Figs. 7A-7C), or a cannula with an internal needle (Fig. 8A-8D).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Schmid by using a dual lumen tube with an external needle, as taught by Van Antwerp Figs. 6A-6D, instead of an internal needle, as shown in Schmid’s Fig. 18. One would be motivated to do so because catheters with both internal and external needle arrangements were known within the art, and one would recognize that one arrangement could be substituted for another to perform the same function of inserting a cannula and/or sensor. Although Van Antwerp does not show a curved needle, Schmid teaches curved needles/trocars that also contain lumens (Fig. 42), so the use of a curved external needle that receives an insertable cannula and/or sensor within the lumen should be predictable to one or ordinary skill in the art.
Regarding claim 2, Schmid in view of Van Antwerp teaches the insertion cannula is at least partially made of a plastic material (Van Antwerp paragraph 44).
Schmid does not explicitly teach any materials for the needle. It would be obvious to one of ordinary skill in the art to use a plastic material to form the insertion cannula in the device of Schmid in view of Van Antwerp. One would be motivated to do so because Schmid does not teach materials for the insertion cannula, and plastic was a material known within the art for forming insertion cannulas, as taught by Van Antwerp.
Regarding claims 3 and 4, Schmid teaches the insertion cannula and the insertion path (the insertion path is interpreted as from the storage position within the patch to the inserted position (a portion of the cannula and a portion of the insertion path are curved, Figs. 1-6, 30).
Regarding claim 5, Schmid in view of Van Antwerp teaches the medical device is configured such that the insertion cannula (needle 174) is withdrawn into the medical device after insertion of the insertable element (Schmid teaches the needle is retractable, Figs. 5-6, paragraph 56-57; the alternate use of an external needle as suggested by Schmid in view of Van Antwerp would not change the retractable function of the needle).
Regarding claim 6, Schmid teaches the integrated insertion mechanism comprises a drive unit configured to urge the insertion cannula in a direction of insertion (transcutaneous access tool insertion mechanism 180 includes spring-biased linkage mechanism 182, paragraph 57, Figs. 7-10).  
Regarding claim 7, Schmid teaches the integrated insertion mechanism is a linear sliding mechanism (“sliding members 184, 186 coupled to the needle/trocar 174 and cannula 176, respectively, for moving the needle/trocar 174 and cannula 176 in the insertion direction,” paragraph 57, Figs. 1-8).  
Regarding claim 8, Schmid teaches the medical device further comprises at least one element (sliding members 184, 186) connected or connectable to the patch base (sliding members are pre-connected, Figs. 1-8), wherein the integrated insertion mechanism is configured to be driven by a connecting force exerted when moving the element relative to the patch base (“sliding members 184, 186 coupled to the needle/trocar 174 and cannula 176, respectively, for moving the needle/trocar 174 and cannula 176 in the insertion direction,” paragraph 57, Figs. 1-8).  
Regarding claim 9, Schmid teaches the at least one element connected or connectable to the patch base comprises a linear sliding receptacle (“sliding members 284, 286 are slidably received in a frame 290,” paragraph 60) and the patch comprises a linear sliding guide rail (frame 290 and/or cam finger 292) or vice versa, wherein the linear sliding receptacle and the linear sliding guide rail in (Figs. 7-10).
Regarding claim 10, Schmid teaches the at least one element connected or connectable to the patch base comprises a slider (sliding members 284, 286).
Regarding claim 11, Schmid teaches the at least one element connected or connectable to the patch base is configured to be brought from a standby position (Fig. 1, 7) into an actuated position (Fig. 3, 8), wherein the medical device is configured to insert the insertion cannula into the body tissue when the at least one element connected or connectable to the patch base is brought into the actuated position (Figs. 1-4, paragraphs 57-58).  
Regarding claim 12, Schmid teaches the medical device is further configured to retract the insertion cannula (needle 174) once the actuated position has been reached (Schmid teaches the needle is retractable, Figs. 5-6, paragraph 56-57; the alternate use of an external needle as suggested by Schmid in view of Van Antwerp would not change the retractable function of the needle).
Regarding claim 15, Schmid in view of Van Antwerp teaches an analyte measurement device for detecting at least one analyte in a body fluid, the analyte measurement device comprising at least one medical device according to claim 1 (see rejection above, “the needle/trocar 475 introduces the monitoring test strip 420 subcutaneously solely (i.e. without the monitoring test strip 420 being introduced with a cannula,” paragraph 73), wherein the insertable element (needle 475) comprises an analyte sensor (test strip 420), for detecting the at least one analyte in the body fluid (paragraph 55, 73), the analyte measurement device further having an evaluation device interacting with the analyte sensor (circuit board 101 and/or remote control device 900, paragraphs 79-83).
Regarding claim 16, Schmid in view of Van Antwerp teaches a medication device for delivering at least one medication to a user, the medication device comprising at least one medical device according to claim 1 (see rejection above), wherein the insertable element comprises at least one of an infusion (cannula 176), wherein the medication device further comprises a medication pump fluidly coupled to the insertable element (“a fluid path, such as tubing 178, fluidly couples the reservoir 130 to the lumen 175 of cannula 176,” paragraph 56; see also paragraphs 15, 64).    
Regarding claim 17, Schmid in view of Van Antwerp teaches a method for transcutaneously inserting an insertable element into a body tissue, wherein the method comprises: a) providing at least one medical device according to claim 1 (see rejection above), the medical device further including an electronics unit (circuit board 101 and/or remote control device 900); b) placing the patch base onto the skin (Fig. 44); and c) inserting the insertable element into the body tissue (Figs. 1-6, paragraph 57).  

Claims 1 and 3-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0254041, hereinafter Krag, in view of US 2012/0265042, hereinafter Neinast.
Regarding claim 1, Krag teaches a medical device (Figs. 7-11) for transcutaneously inserting an insertable element into a body tissue (Figs. 11-12D), wherein the medical device comprises: 
an insertable element (soft cannula 950, Fig. 11), wherein the insertable element includes an in vivo distal end (distal portion 951) for subcutaneous insertion and at least one ex vivo proximal end (intermediate and proximal portions 952, 953, Fig. 11); 
an insertion cannula (needle 932) for subcutaneously inserting the insertable element, the insertion cannula having a lumen which fully or partially is enclosed by a wall of the insertion cannula, wherein the insertable element is received in the lumen (Figs. 12A-12C); and 
wherein the medical device further comprises at least one patch configured to be mounted onto the skin of a user (Abstract, Fig. 14.9) wherein the patch comprises a patch base (patch unit 200 or transcutaneous device unit 900, Figs. 7-11) and an (Figs. 12A-12C).
Krag explicitly teaches all limitation of claim 1 except for the insertion cannula and insertion path being curved. Neinast teaches an analogous transcutaneous insertion device that also includes an integrated insertion mechanism (pressing the transmitter onto the sensor base, paragraphs 92 and 102, Figs. 5A-6C). Neinast teaches an embodiment with a curved insertion path and insertable element (Fig. 6C).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Krag such that the insertable components (soft cannula and needle) are shaped to follow a curved insertion path, as shown in Neinast Fig. 6B-6C. This could be implemented by including guide structure 601 that Neinast teaches assists in guiding the insertable components along a curved insertion path (paragraphs 70, 99). One would be motivated to do so because straight and curved insertion paths were known within the art, and such a configuration would be obvious to try when designing a transcutaneous device with integrated insertion mechanism.
Regarding claims 3 and 4, Krag in view of Neinast teaches the insertion cannula and the insertion path (the insertion path is interpreted as from the storage position within the patch to the inserted position within the body, as recited in claim 1) are bent such that they are partially shaped as a segment of a circle (Neinast teaches the insertion path and insertable components can be curved, paragraph 99, Fig. 6C; Krag in view of Neinast thus suggests the insertable needle, cannula, and insertion path can have portions shaped as a segment of a circle).
Regarding claim 5, Krag teaches the medical device is further configured to retract the insertion cannula (needle 932) after insertion of the insertable element (Figs. 12A-12C).
Regarding claim 6, Krag teaches the integrated insertion mechanism comprises a drive unit configured to urge the insertion cannula in a direction of insertion (torsion spring 960).  
(a pump unit can slide into the patch unit to initiate insertion, Fig. 14.9; needle holder 930, guide portion 933 includes linear sliding mechanisms, Figs. 12A-12C; paragraphs 77-79).  
Regarding claim 8, Krag teaches the medical device further comprises at least one element (pump unit, Fig. 13) connected or connectable to the patch base (Figs. 10, 14.9), wherein the integrated insertion mechanism is configured to be driven by a connecting force exerted when moving the element relative to the patch base (“a release member 975 is provided comprising an outer end portion 976 adapted to engage e.g. a pump unit when the latter is mounted, and an inner end portion 977 adapted to engage and release the actuator arm from the spring holder,” paragraphs 77, 84, 95).  
Regarding claim 9, Krag teaches the at least one element connected or connectable to the patch base comprises a linear sliding receptacle (coupling bridge 252) and the patch comprises a linear sliding guide rail (coupling bridge 252 moves over a chassis part with catch 219, Figs. 9-10; see chassis 920 in Fig. 11) or vice versa, wherein the linear sliding receptacle and the linear sliding guide rail in conjunction form a linear sliding connector configured for moving the element relative to the patch base (Figs. 9-10).
Regarding claim 10, Krag teaches the at least one element connected or connectable to the patch base comprises an electronics unit (paragraph 88, 93, 94).
Regarding claim 11, Krag teaches the at least one element connected or connectable to the patch base is configured to be brought from a standby position (off of the patch unit, Figs. 14.7-14.8) into an actuated position (Fig. 14.9), wherein the medical device is configured to insert the insertion cannula into the body tissue when the at least one element connected or connectable to the patch base is brought into the actuated position (paragraphs 75, 84, 95).  
Regarding claim 12, Krag teaches the medical device is further configured to retract the insertion cannula (needle 932) once the actuated position has been reached (Figs. 12A-12C).
(attachment member 371 and activation member 372, paragraph 94), wherein the securing element is configured for securing the at least one element connected or connectable to the patch base in the standby position (components 371 and 372 are secured to the element connectable to the patch base (the pump unit) while the pump unit is in the standby (off) position; under the current claim language, the components 371 and 372 to do not need to be attached to the patch base or secure the element that is “connectable to the patch base” directly to the patch base).  
Regarding claim 14, Krag teaches the at least one element connected or connectable to the patch base, when in the actuated position, is flush with a housing of the medical device (Fig. 10).
Regarding claim 15, Krag in view of Neinast teaches an analyte measurement device for detecting at least one analyte in a body fluid, the analyte measurement device comprising at least one medical device according to claim 1 (see rejection above), wherein the insertable element (needle 932) comprises an analyte sensor for detecting the at least one analyte in the body fluid (paragraphs 15-18, 35), the analyte measurement device further having an evaluation device interacting with the analyte sensor (processor, paragraph 35).
Although the embodiment in Fig. 11 shows a transcutaneous cannula, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Krag in view of Neinast by using the skin-mountable device insert a sensor device and connect to a processor instead of inserting a cannula and connecting a pump unit. One would be motivated to do so because Krag explicitly teaches a transcutaneous sensor device as an alternate embodiment (“the skin-mountable device may comprise a transcutaneous device in the form of a transcutaneous sensor device, and the second device may comprise a processor adapted to transmit and/or process data acquired via the sensor device. Alternatively, the skin-mountable device comprises a transcutaneous device is in the form of a transcutaneous access device, and the second device comprises a reservoir adapted to contain, or containing, a fluid drug,” paragraph 35, claims 21-22).
Regarding claim 16, Krag in view of Neinast teaches a medication device for delivering at least one medication to a user, the medication device comprising at least one medical device according to claim 1 (see rejection above), wherein the insertable element comprises at least one of an infusion cannula or a dosing tube (cannula 950), wherein the medication device further comprises a medication pump fluidly coupled to the insertable element (pump unit, Fig. 13).    
Regarding claim 17, Krag in view of Neinast teaches a method for transcutaneously inserting an insertable element into a body tissue, wherein the method comprises: a) providing at least one medical device according to claim 1 (see rejection above), the medical device further including an electronics unit (paragraphs 88, 93, 94); b) placing the patch base onto the skin (Fig. 14.5); and c) inserting the insertable element into the body tissue (paragraphs 77, 84, 95).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brenneman et al. (US 2010/0113897) teaches a curved insertion cannula and path.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202. The examiner can normally be reached Monday-Thursday 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/ALICE LING ZOU/Examiner, Art Unit 3791